The appeal is from a conviction of robbery. The motion to dismiss the appeal for want of sufficient recognizance must be sustained. The purported recognizance found in the record partakes more of the nature of an appearance bond or a recognizance guaranteeing the appearance of the accused in the trial court. It is faulty in several respects, particularly in its failure to observe the requirements of the statute that it shall bind the appellant and his sureties to "abide a judgment of the Court of Criminal Appeals of the State of Texas." See Code of Criminal Procedure, Article 903. See opinion in cause No. 6229. Thompson v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 400.
The appeal is dismissed.
Dismissed.